Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered. Claims 1, 11 and 18 are amended. Claim 5 is cancelled. Claims 1-4 and 6-20 are pending. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Froats reg. no. 66,609 on August 1, 2022.

NOTE: Please replace applicant’s previously presented independent claims 1, 11 and 18 with newly amended independent claims 1, 11 and 18 listed below. 

1. (Currently Amended) A system comprising: an internet of things (IoT) device in communication with one or more sensors; a database including one or more sets of authorized licenses, each set of authorized licenses associated with a respective vendor software; a license manager in communication with the IoT device and the database, the license manager comprising: a processor; a non-transitory computer readable medium comprising instructions executable by the processor to: receive, via the IoT device, a request to reserve a license of a first set of one or more authorized licenses associated with a first vendor software; determine, via the database, an availability of the license associated with the first vendor software; register, via the database, a unique identifier of the IoT device responsive to determining that the license is available, wherein by registration the unique identifier is associated with the license; revoking the license from another IoT device with a lower priority level of license availability than a priority level of license availability for the IoT device; and grant the license to the IoT device;  determine, via an IoT device vendor, whether one of the IoT device or the first vendor software is supported by the IoT device vendor, and deny the license to the IoT device responsive to determining that the IoT device or the vendor software is not supported by the IoT device vendor.

11. (Currently Amended) An apparatus comprising: a processor; a non-transitory computer readable medium comprising instructions executable by the processor to: receive, from an IoT device, a request to reserve a license of a first set of one or more authorized licenses associated with a first vendor software; determine, via a license database, an availability of the license associated with the first vendor software; register, via the license database, a unique identifier of the IoT device responsive to determining that the license is available, wherein by registration the unique identifier is associated with the license; revoke the license from another IoT device with a lower priority level of license availability than a priority level of license availability for the IoT device; and grant the license to the IoT device; 

18. (Currently Amended) A method comprising: receiving, via a license manager, a request to reserve a license of a first set of one or more authorized licenses associated with a first vendor software; determining, via the license manager, an availability of the license associated with the first vendor software; registering, via the license manager, a unique identifier of the IoT device, in response to determining that the license is available, with a database including the first set of one or more authorized licenses associated with the first vendor software, wherein by registration the unique identifier is associated with the license; revoking the license from another IoT device with a lower priority level of license availability than a priority level of license availability for the IoT device; and granting, via the license manager, the license to the IoT device; determining, via the license manager, whether one of the IoT device or the first vendor software is supported by an IoT device vendor, and deny the license to the IoT device responsive to determining that the IoT device or the vendor software is not supported by the IoT device vendor.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for software license management in an Internet of Things (IoT) environment. 

The terminal disclaimer filed on 1/5/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The examiner finds applicant’s remarks submitted on 7/6/2022, to be persuasive. The examiner notes that the applicant’s persuasive arguments in conjunction with applicant’s claim amendment(s) submitted on 7/6/2022, places applicant’s application in condition for allowance. The examiner notes that the applicant has amended each independent claim to recite the feature(s) of now cancelled dependent claim 5. The examiner is in agreement with applicant’s remarks that the prior art does not teach the feature(s) of, “determine, via an IoT device vendor, whether one of the IoT device or the first vendor software is supported by the IoT device vendor, and deny the license to the IoT device responsive to determining that the IoT device or the vendor software is not supported by the IoT device vendor”, in conjunction with the other limitation(s) of applicant’s independent claims.  Therefore, the examiner notes for the record that applicant’s claims 1-4 and 6-20 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Claim Rejections - 35 USC § 103
The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s persuasive remarks and claim amendment(s) submitted on 7/06/2022.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/              Examiner, Art Unit 2497